In a child support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Queens County (Bogacz, J.), entered December 7, 2001, which denied her objections to an order of the same court (Borofsky, H.E.), entered August 29, 2001, which, after a hearing, denied her petition for an upward modification of child support.
Ordered that the order is affirmed, with costs.
The mother failed to meet her burden of demonstrating that an unanticipated change in circumstances justified an upward modification of child support agreed to by the parties pursuant to their stipulation of settlement which was incorporated but not merged into their judgment of divorce. Additionally, the mother failed to show that the child’s needs were not being adequately met, or that the agreement was unfair or inequitable when entered into (see Merl v Merl, 67 NY2d 359, 362 [1986]; Matter of Brescia v Fitts, 56 NY2d 132, 138 [1982]; Matter of Boden v Boden, 42 NY2d 210, 213 [1977]). Feuerstein, J.P., Friedmann, McGinity and Schmidt, JJ., concur.